Citation Nr: 0323258	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  95-07 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder from 
October 29, 1993 to November 6, 1996.  

2.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder from 
November 7, 1996.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1965 to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that decision, the RO granted 
service connection for post-traumatic stress disorder (PTSD) 
and awarded a 10 percent evaluation to this disability, 
effective from October 29, 1993, the date of receipt of the 
veteran's claim.  The RO also determined that no new and 
material evidence had been received to reopen veteran's claim 
for service connection for headaches.  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal.  In June 1999, the Board 
remanded the veteran's claims for an evaluation in excess of 
10 percent for PTSD and the issue of whether new and material 
evidence had been received to reopen the veteran's claim for 
chronic headaches, as well as the issue of service connection 
for chronic headaches secondary to the service-connected 
PTSD, to the RO for further evidentiary development.  
Following completion of the instructions set forth in the 
Board's remand, the RO, by a March 2003 rating action, 
granted service connection for headaches and awarded an 
increased evaluation of 30 percent for the veteran's PTSD, 
effective from October 29, 1993 to November 6, 1996, as well 
as a 50 percent rating, effective from November 7, 1996.  In 
July 2003, the RO returned the veteran's case to the Board.  

In view of the foregoing, the issue of service connection for 
headaches has been resolved and is not on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).  However, as the grant of a 50 percent evaluation for 
the service-connected PTSD does not represent a total grant 
of benefits sought on appeal, this claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  Between October 29, 1993 and November 6, 1996, the 
veteran's service-connected PTSD was manifested by complaints 
of depression, nervousness, trouble sleeping, daily intrusive 
recollections, flashbacks, distressing dreams, avoidance of 
crowds and stimuli, loss of interest in socializing, 
occasional outbursts of anger, increased arousal, and a 
"jumpy" startled reaction at times, with essentially 
negative objective evaluation findings.  

3.  Since November 7, 1996, the veteran's service-connected 
PTSD was manifested by complaints of trouble sleeping, 
nightmares, flashbacks, recurrent distressing dreams, 
relatively frequent and intrusive recollections of Vietnam 
events, depression, anxiety, some social isolation, an 
unstable temper, difficulty concentrating at times, and some 
recent memory problems, with objective evaluation findings of 
occasional sadness and thoughts of homicide and suicide and a 
global assessment of functioning (GAF) score of 60.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 
30 percent for PTSD between October 29, 1993 and November 6, 
1996 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.16(c), 4.132, Diagnostic 
Code 9411 (1996).  

2.  The criteria for a disability rating greater than 
50 percent for PTSD since November 7, 1996 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.130, Diagnostic Code 9411 (2002); and 
38 C.F.R. 4.132, Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In the statement of the case furnished in 
September 1994, a July 1999 letter, and the supplemental 
statements of the case issued in April 2003 and May 2003, the 
RO informed the veteran and his representative of the recent 
passage of the VCAA, the criteria used to adjudicate his 
rating claim, the type of evidence needed to substantiate 
this issue, as well as the specific type of information 
necessary from him.  As such, VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  
Furthermore, during the current appeal, the veteran was 
accorded several relevant VA examinations.  As such, the 
Board finds that VA has met the requirements of the VCAA and 
its implementing regulations and will proceed to address the 
veteran's rating claims based upon a complete and thorough 
review of the pertinent evidence associated with his claims 
folder.  

Factual Background

According to the service personnel records, the veteran 
served in the Republic of Vietnam for several years.  During 
that time, he participated in multiple operations against 
insurgent enemy forces.  He received the Combat Action Ribbon 
as well as the Purple Heart.  

The service medical records are negative for complaints of, 
treatment for, or findings of a psychiatric disability, to 
include PTSD.  The separation examination, which was 
conducted in September 1971, demonstrated that the veteran's 
psychiatric system was normal.  

Subsequently, in July 1988, the veteran underwent a VA 
neuropsychiatric examination.  At that time, he stated that 
he was not aware of any real psychiatric problems that he had 
had.  A mental status evaluation demonstrated that the 
veteran was alert, friendly, cooperative, in good spirits.  
He had no ellicitable psychiatric-type symptoms and no 
difficulty talking about his Vietnam experiences.  The 
examiner concluded that no psychiatric disease was found on 
examination.  The examiner specifically stated that the 
veteran's psychiatric evaluation was normal and that he did 
not have any symptoms suggestive of PTSD.  

In August 1988, the RO considered this service, and 
post-service, evidence.  On the basis of an absence of a 
diagnosis of PTSD, the RO denied service connection for this 
disability.  

Thereafter, in January 1994, the veteran sought treatment at 
the local VA Mental Health Clinic.  The examiner provided a 
diagnostic impression of severe alcohol dependence and 
assigned a Global Assessment of Functioning (GAF) score 
of 35.  

Several days later in January 1994, the veteran underwent a 
VA psychological evaluation.  At that time, he complained of 
depression, nervousness, trouble sleeping, daily intrusive 
recollections, distressing dreams, avoidance of crowds, loss 
of interest in socializing, and occasional outbursts of 
anger.  He associated this symptomatology with his combat 
duty in Vietnam.  

Objective findings included alertness, cooperation, 
orientation times three (person, place, and time), a 
predominantly dysphoric mood, labile and congruent to the 
verbal content of speech affect, intact memory, no thought 
disorder, no reported audio or visual hallucinations, no 
delusions, goal-directed speech of normal rate and tone, 
normal judgment and insight, and no suicidal or homicidal 
ideation.  The examiners concluded that the veteran 
represented an "individual who use[d] . . . a good deal of 
energy in order to maintain a composed affect."  The 
examiner diagnosed, on Axis I, mild PTSD, severe alcohol 
dependence, and dysthymia secondary to the long-standing PTSD 
syndrome and alcohol dependence.  

Approximately two weeks later in January 1994, the veteran 
underwent a VA mental disorders examination as well as a VA 
PTSD examination by the same examiner.  At both of these 
evaluations, the veteran asserted that he has PTSD as a 
result of his combat service in Vietnam.  In particular, he 
described situations in which some of his friends were 
"blown up" and in which his best friend died in his arms 
after being "blown in half" by a land mine.  The veteran 
described flashbacks, avoidance of stimuli, a decreased 
interest "in things," increased arousal, difficulty falling 
asleep, outbursts of anger, and a "jumpy" startled reaction 
at times.  

A mental status examination demonstrated that the veteran was 
fairly neat, alert, cooperative, in no acute distress, fairly 
open, and oriented times four (to time, person, place, and 
situation) and that he had clear sensorium, a somewhat 
constricted affect which was basically normal, mild 
depression, no thought disorder, coherent and logical speech, 
good memory and intellect, no current delusions or 
hallucinations, no current homicidal or suicidal ideas, and 
the ability to answer simple questions well.  The examiner 
diagnosed mild PTSD.  

In May 1994, the RO considered this additional evidence.  
Based on the diagnoses of mild PTSD, the RO granted service 
connection for this disability and awarded a 10 percent 
evaluation, effective from October 29, 1993.  

According to the relevant evidence received during the 
current appeal, at a January 1993 VA outpatient treatment 
session for PTSD, the veteran complained of flashbacks and 
sleep disturbances.  He was found to be alert and oriented.  

In February 1999, the veteran provided testimony at a 
personal hearing conducted via videoconferencing with the 
undersigned Veterans Law Judge.  According to the veteran's 
testimony, as a result of his service-connected PTSD, he 
experiences easy irritability, difficulty with authority, 
trouble sleeping, nightmares and flashbacks, easy startle 
responses, suspiciousness of people, a history of (but no 
current) suicidal thoughts, depression, and difficulty 
socializing and maintaining employment.  Hearing transcript 
(T.) at 7-9, 12-14.  

In June 2002, the veteran underwent a VA PTSD examination.  
At that time, he complained of flashbacks, blunting of 
feelings, depression, nightmares, and "other symptoms 
suggestive of PTSD."  A mental status evaluation 
demonstrated that the veteran was appropriately dressed, 
groomed, cheerful, and fully oriented times four (to person, 
place, time, and situation) and that he had no mood 
disturbances, intact remote and recent memory, good ability 
to abstract, cogent and intact associations, linear and 
goal-directed thought flow which was logical and cohesive, 
and no delusional material, no history of hallucinations.  
The examiner diagnosed, on Axis I, mild PTSD.  In addition, 
the examiner noted that the veteran's GAF score was 
"somewhere around 60, but this is hard to assess."  

In October 2002, the veteran underwent another VA PTSD 
examination, at which time he reported having the following 
symptoms:  trouble sleeping, depression, anxiety, some social 
isolation, relatively frequent and intrusive recollections of 
Vietnam events, recurrent distressing dreams, an unstable 
temper, difficulty concentrating at times, and some recent 
memory problems.  He noted that he has several friends with 
whom he sometimes "shoots pool;" that, on average, he works 
two to three days a week; and that he "will not work if all 
of his paycheck goes to the government" (e.g. no "minimum 
wage jobs").  The veteran explained that he has not had any 
psychiatric or psychological treatment since 1994 and that 
medications "seem to aggravate him."  The examiner, who 
reviewed the veteran's claims folder and his computerized 
medical record from the VA Medical Center (VAMC) in 
Alexandria, Louisiana, noted in the examination report the 
veteran's service and medical history, including the results 
of the previous psychiatric evaluations completed in June 
2002, January 1994, and July 1988.  

Objective evaluation findings demonstrated that the veteran 
was friendly, agreeable, easy to understand, spontaneous in 
his speech, neat and clean in appearance, sad (a couple of 
times) when discussing events in Vietnam or friends who had 
died, and oriented times four (to time, place, person, and 
situation) and that he had the ability to laugh 
appropriately, no cognition or attention difficulties, no 
problems with thought processes, no psychotic-type symptoms, 
homicidal and suicidal thoughts, and normal rate and flow of 
speech.  The veteran described difficulty obtaining and 
maintaining employment.  

The examiner diagnosed, on Axis I, chronic PTSD and alcohol 
dependency in substantial remission.  Additionally, the 
examiner assigned a GAF score of 60 and explained that this 
number is indicative of moderate symptoms and moderate 
difficulty in social and occupational functioning.  In 
support of these conclusions, the examiner noted that the 
veteran is somewhat withdrawn (although he is able to spend 
some time with friends) and has few friends, conflicts with 
co-workers, and some difficulty finding work.  The examiner 
also expressed his belief that the veteran "is certainly 
working well below his abilities."  

In March 2003, the RO considered this additional relevant 
evidence.  The RO assigned an increased disability rating of 
30 percent for the veteran's PTSD, effective from October 29, 
1993 to November 6, 1996, and also an evaluation of 
50 percent for this disability, effective from November 7, 
1996.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Since the present appeal arises from an 
initial rating decision which established service connection 
and assigned the initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2002).  

Initially, the Board notes that, during the course of the 
present appeal, the schedular criteria by which psychiatric 
disabilities are rated changed.  See 61 Fed. Reg. 52695-52702 
(Oct. 8, 1996) (effective Nov. 7, 1996) codified at 38 C.F.R. 
§ 4.130, Code 9411 (2002).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002).  

The old rating criteria for PTSD, pursuant to Diagnostic Code 
9411, which was in effect prior to November 7, 1996, provided 
for a 10 percent rating when pertinent symptomatology is less 
than the criteria necessary for a 30 percent evaluation and 
when emotional tension or other evidence of anxiety is 
productive of mild social and industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  A 
30 evaluation is assignable when the ability to establish or 
maintain effective and wholesome relationships with people is 
definitely impaired.  Psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  Id.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  

In a precedent opinion, dated on November 9, 1993, General 
Counsel of VA concluded that the term "definite" meant 
"distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  The General Counsel 
explained that the term "definite" represented a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  Id.  (The Board is 
bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).)  

A 50 percent rating is assignable when pertinent 
symptomatology demonstrates that the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

A 70 percent disability rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  Id.  A 100 percent rating is warranted 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to have resulted in virtual 
isolation in the community and in totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in a profound retreat from mature behavior.  Also 
as a result of this disability, the veteran is demonstrably 
unable to obtain or retain employment.  Id.  

Under the new rating criteria for PTSD, pursuant to 
Diagnostic Code 9411, which became effective November 7, 
1996, a 10 percent evaluation will be awarded with evidence 
of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  
The next higher rating of 30 percent requires evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as a depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  Id.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships, a 70 percent rating is 
warranted.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 31 to 40 is 
illustrative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; a child frequently beats up younger children, 
is defiant at home, and is failing at school).  A GAF score 
of 41 to 50 is representative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51 to 60 is illustrative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 is representative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Further, if symptoms are present, transient, 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument), and there is 
no more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork), a GAF score ranging from 71 to 80 will be 
assigned.  

Throughout the current appeal, the veteran has asserted that 
his service-connected PTSD is more severe than the disability 
evaluations have indicated.  In particular, he has described 
easy irritability, difficulty with authority, trouble 
sleeping, nightmares and flashbacks, easy startle responses, 
suspiciousness of people, a history of (but no current) 
suicidal thoughts, depression, and difficulty socializing and 
maintaining employment.  T. at 7-9, 12-14.  He has asserted 
that such symptomatology warrants increased disability 
ratings for his service-connected PTSD throughout the current 
appeal period.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected PTSD must 
be considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

A.  A Disability Rating Greater Than 30 Percent For PTSD 
Between October 29, 1993 And November 6, 1996

The Board acknowledges the veteran's complaints of 
depression, nervousness, trouble sleeping, daily intrusive 
recollections, flashbacks, distressing dreams, avoidance of 
crowds and stimuli, loss of interest in socializing, 
occasional outbursts of anger, increased arousal, and a 
"jumpy" startled reaction at times.  Also, completed 
psychiatric evaluations reflected findings of a predominantly 
dysphoric mood as well as mild depression.  

In addition, the Board notes that, at a VA outpatient 
treatment session conducted in January 1994, the veteran was 
assigned a GAF score of 35, which is illustrative of some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; a 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  See, Richard v. Brown, 
9 Vet.App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).  

Significantly, however, the GAF score of 35, which was 
assigned at the January 1994 VA outpatient treatment session, 
was associated with the veteran's severe alcohol dependence.  
Furthermore, relevant objective evaluation findings shown 
during the period of time from October 29, 1993 to 
November 6, 1996 were essentially negative for psychiatric 
pathology.  In particular, the examinations conducted during 
this time period demonstrated a neat appearance, alertness, 
cooperation, orientation times three (person, place, and 
time), labile and congruent verbal content, coherent and 
logical speech, goal-directed speech of normal rate and tone, 
clear sensorium, intact memory, good intellect including the 
ability to answer simple questions well, no thought disorder, 
no reported audio or visual hallucinations, no delusions, no 
homicidal or suicidal ideas, normal judgment and insight, and 
no suicidal or homicidal ideation.  Moreover, the examiners 
who interviewed the veteran during this time period concluded 
that this PTSD symptomatology resulted in mild impairment.  

Based on this competent evidence, the Board concludes that, 
from October 29, 1993 to November 6, 1996, the veteran's 
service-connected PTSD was manifested by complaints of 
depression, nervousness, trouble sleeping, daily intrusive 
recollections, flashbacks, distressing dreams, avoidance of 
crowds and stimuli, loss of interest in socializing, 
occasional outbursts of anger, increased arousal, and a 
"jumpy" startled reaction at times.  However, objective 
findings on evaluation were essentially negative and, in 
particular, reflected a neat appearance, alertness, 
cooperation, orientation times three (person, place, and 
time), labile and congruent verbal content, coherent and 
logical speech, goal-directed speech of normal rate and tone, 
clear sensorium, intact memory, good intellect including the 
ability to answer simple questions well, no thought disorder, 
no reported audio or visual hallucinations, no delusions, no 
homicidal or suicidal ideas, normal judgment and insight, and 
no suicidal or homicidal ideation.  Significantly, the 
examiners who interviewed the veteran during the time period 
from October 29, 1993 to November 6, 1996 all concluded that 
the impairment resulting from the veteran's service-connected 
PTSD was mild.  

Consequently, the Board finds that such evidence does not 
support an evaluation greater than the current rating of 
30 percent for the veteran's service-connected PTSD from 
October 29, 1993 to November 6, 1996.  See, 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996) (which stipulates that a 
50 percent rating is warranted when the ability to establish 
or maintain effective or favorable relationships with people 
was considerably impaired and when, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment).  

B.  A Disability Rating Greater Than 50 Percent For PTSD 
Since November 7, 1996

Since November 7, 1996, the veteran has continued to complain 
of trouble sleeping, nightmares, flashbacks, recurrent 
distressing dreams, relatively frequent and intrusive 
recollections of Vietnam events, depression, anxiety, some 
social isolation, an unstable temper, difficulty 
concentrating at times, and some recent memory problems.  
Significantly, however, the veteran has admitted that he has 
several friends with whom he sometimes "shoots pool" and 
that, on average, he works two to three days a week.  In 
addition, he has stated that he will not work at a minimum 
wage jobs.  

Furthermore, although recent psychiatric evaluations have 
demonstrated that the veteran is occasionally sad when 
discussing events in Vietnam or friends who have died and 
sometimes has homicidal and suicidal thoughts when he is 
around people for a prolonged time, he is also friendly, 
agreeable, easy to understand, spontaneous in his speech, 
neat and clean in appearance, and oriented times four (to 
time, place, person, and situation).  In addition, these 
examinations have shown that the veteran has the ability to 
laugh appropriately, no cognition or attention difficulties, 
no problems with thought processes, no psychotic-type 
symptoms, and normal rate and flow of speech.  The examiner's 
assignment of a GAF score of 60 is consistent with this 
symptomatology.  In essence, this score represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Richard v. Brown, 
9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  
Consequently, the Board finds that such evidence does not 
support an evaluation greater than the current rating 
50 percent for the service-connected PTSD since November 7, 
1996.  The Board makes this conclusion with a careful and 
thoughtful consideration of the rating criteria in effect 
prior to, and since, November 7, 1996.  See, 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996) (which stipulates that a 
70 percent rating was warranted when the ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired.  The psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment).  
See also, 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002) 
(which stipulates that a 70 percent disability rating 
requires evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships).  The 
preponderance of the evidence is against an award of a 
disability evaluation greater than 50 percent for the 
veteran's service-connected PTSD since November 7, 1996.  

In this regard, the Board notes that, in an August 2003 
statement, the veteran's representative asserted that the 
recent VA PTSD examination conducted in October 2002 was 
inadequate because the examiner did not adequately review the 
veteran's claims folder and records.  Significantly, however, 
a complete and thorough review of the report of this 
psychiatric examination indicates otherwise.  According to 
the evaluation report, the examiner reviewed the veteran's 
claims folder as well as his computerized medical records 
from the VAMC in Alexandria, Louisiana.  In addition, the 
examiner noted in the examination report the veteran's 
service and medical history, including the results of the 
previous psychiatric evaluations completed in June 2002, 
January 1994, and July 1988.  Furthermore, the examiner 
provided a detailed description of the veteran's current 
subjective and objective psychiatric pathology associated 
with his service-connected PTSD.  As such, the Board 
concludes that the October 2002 VA PTSD examination 
adequately portrays the current nature and extent of the 
veteran's service-connected PTSD.  

C.  Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has provided the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1) with 
regard to this increased rating claim to the veteran but has 
not made a specific determination as to whether the criteria 
for submission to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service are met.  In this 
regard, the Board notes that the schedular evaluation in this 
case is not inadequate.  In particular, increased schedular 
ratings are provided for the veteran's service-connected PTSD 
under the schedular criteria for Diagnostic Code 9411.  
However, the medical evidence supporting an increased rating 
is not present in this case.  Second, the Board finds no 
evidence of an exceptional disability as manifested by 
related factors such as marked interference with employment 
or frequent hospitalizations.  Specifically, it is not shown 
by the evidence of record that the veteran has required any 
recent hospitalization for this service-connected disability.  
Also, the overall picture presented by the evidence in the 
claims folder does not actually reflect "marked 
interference" in employment due specifically to this 
service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's increased rating claim for his 
service-connected PTSD to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for 
consideration of the extraschedular provisions of 38 C.F.R. 
§ 3.321(b)(1).  This disability is appropriately rated under 
the schedular criteria.  




ORDER

An initial disability rating in excess of 30 percent for PTSD 
from October 29, 1993 to November 6, 1996 is denied.  

An initial disability rating in excess of  50 percent for 
PTSD since November 7, 1996 is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

